DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 02/19/2021.  Claims 1-3 are pending.
Election/Restrictions
Claims 1-3 are allowable. The restriction requirement between species I.-II., as set forth in the Office action mailed on 01/07/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 01/07/2021 is withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “perforated portion” (see line 31 of claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Sang Chul Kwon on 03/09/2021.
The application has been amended as follows: 
1. (Currently Amended)	An energy absorbing post, comprising a base member having a sliding rail assembly embedded therein, a post body installed to the base member, and a base plate provided to a lower end of the post body,
wherein the sliding rail assembly includes a pair of sliding support members disposed horizontally with a lateral interval and  for sliding on the pair of sliding support members, and a pair of vertical support members disposed vertically to support the sliding support members, respectively, to form a guide trough,
wherein a compressive deforming pipe elongated in a longitudinal direction and having a sectional diameter gradually increasing rearward is disposed [a]in the guide trough, the compressive deforming pipe having an outer circumference that is compressively deformed to dissipate collision energy caused by a vehicle collision,
wherein a pressing member surrounding the outer circumference of the compressive deforming pipe is provided to a lower surface of the base plate,

wherein the compressive deforming pipe is divided into regions, comprising a spaced distance forming region having a small diameter, a diameter changing region changing from the small diameter to a large diameter and a compressive deforming region having the large diameter, from the front to the rear in the longitudinal direction,
wherein the compressive deforming pipe is disposed to be spaced apart from a bottom of the guide trough without moving in the longitudinal direction,
wherein the pressing member includes an outer frame member having a perforated portion formed at a center thereof so that the compressive deforming pipe is interposed therein,
wherein a close pressing member directly contacting the outer circumference of the compressive deforming pipe to compressively deform the compressive deforming pipe is formed at an inner surface of the perforated portion of the outer frame member,
wherein the close pressing member includes a plurality of convex portions made of a semicircular pillar-shaped member to have a curvature and formed at the inner surface of the perforated portion of the outer frame member to be oriented toward a center of the perforated 
wherein the spaced distance forming region of the compressive deforming pipe is divided into a front fixing end coupled to a fixing part and a continuous portion detachably assembled to the front fixing end,
wherein the fixing part is fixed to the sliding rail assembly or to the ground deviated from a front portion of the sliding rail assembly to prevent the compressive deforming pipe from moving in the longitudinal direction, and
wherein the front fixing end of the compressive deforming pipe is coupled to the fixing part so that the compressive deforming pipe is disposed at the guide trough in the form of a cantilever.

2.  (Currently Amended)	The energy absorbing post according to claim 1,
wherein the pressing member is connected to the base plate by a hanger member that is integral with, and suspends downward from a lower surface of the base plate with [an]the interval,
wherein the sliding support member is made of a flat plate, and the lateral interval between the sliding support members is smaller than a lateral width of the pressing member,
wherein a widening cut portion is formed at the lateral interval between the sliding support members at the front portion of the sliding rail assembly, and
wherein in a state where the front fixing end and the continuous portion are separated from each other at a location where the widening cut portion is formed, when the base plate is 

3.  (Currently Amended)	The crashworthy post according to claim 1,
wherein the pressing member is directly attached to the lower surface of the base plate,
wherein the sliding support member is made of a flat plate material, and the lateral interval between the sliding support members is equal to or greater than a lateral width of the pressing member,
wherein coupling portions with a [[Symbol font/0xCC]] “U” shape to have an interval into which the sliding support member is interposed are formed at both lateral sides of the base plate to surround lateral edges of the sliding support member, and
wherein in a state where the front fixing end and the continuous portion are separated from each other and the pressing member is located between the front fixing end and the continuous portion, the base plate is pushed rearward so that the pressing member is located at the interval between the sliding support members in a state where the compressive deforming pipe is interposed into the perforated portion, the sliding support member is interposed in the  “U” shape of the coupling portion, and the base plate is placed on the upper surface of the sliding support member.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The reason for the allowance of the claims in this case, is the structural limitations drawn to a compressive deforming pipe, which is elongated in a longitudinal direction and has a sectional diameter gradually increasing rearward, disposed at a guide trough, the compressive deforming pipe having an outer circumference that is compressively deformed to dissipate collision energy caused by a vehicle collision, where a pressing member surrounding the outer circumference of the compressive deforming pipe is provided on a lower surface of the base plate, where in a state where the post body is coupled to the sliding rail assembly to stand up such that the base plate is placed on the upper surface of the sliding support member and the pressing member is disposed at the guide trough to surround the outer circumference of the compressive deforming pipe, when a vehicle collides with the post body, the pressing member moves rearward along with a rearward movement of the post body to press and deform the outer circumference of the compressive deforming pipe, so that the collision energy is absorbed and dissipated by the compressive deformation of the compressive deforming pipe to decelerate and stop the vehicle, 24Docket No.:0106-0002 where the compressive deforming pipe is divided into regions, where the compressive deforming pipe is disposed to be spaced apart from a bottom of the guide trough without moving in the longitudinal direction, where the pressing member includes an outer frame member having a perforated portion formed at a center thereof so that the compressive deforming pipe is interposed therein, where a close pressing member directly contacts the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Examiner submits the Notice of References Cited (PTO-892), which includes collision systems, capable of absorbing the impact of vehicles to protect the driver and passenger(s) of the vehicle(s).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832.  The examiner can normally be reached on M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        9-Mar-21

/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632